Citation Nr: 0627569	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral sensorineural hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, to include bipolar disorder, formerly 
claimed as a mental deficiency, primary passive aggressive 
personality structure with anxiety.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from October 1952 until March 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran submitted new medical evidence with his June 2005 
informal brief.  This evidence has not been considered by the 
RO, and no waiver of such consideration is of record.  
Although this would generally require a remand for the RO to 
adjudicate the new evidence, since this evidence is not 
pertinent to the issues currently on appeal, a waiver of 
initial review by the RO is not necessary and the Board will 
not consider this evidence herein. 38 C.F.R. § 20.1304 
(2005). 

The evidence of record includes an undated statement by the 
veteran which raised claims of entitlement to service 
connection for a heart attack, digestive system problems, 
circulation problems, arthritis and kidney problems.  These 
matters have not yet been adjudicated by the RO.  
Accordingly, these matters are REFERRED to the RO for 
appropriate action.

The issues of entitlement to service connection for bilateral 
sensorineural hearing loss and for a mental disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Hypertension was not manifested during service and is not 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in December 2003.  

The December 2003 letter explained VA's duties and the 
veteran's duties in connection with his claims.  This letter 
advised the veteran of the evidence needed to show to 
substantiate his increased rating claims.  The RO 
specifically requested evidence illustrating hypertension 
existed from military service until the present time.  
Examples of evidence were provided and included dates of 
medical treatment, lay statements, records and statements 
from service medical personnel, employment examinations, 
medical evidence, pharmacy records and insurance reports.  
Medical authorizations were enclosed so VA could assist in 
obtaining private medical records.  The RO advised the 
veteran a letter from his attorney was associated with the 
claims file.  The RO also informed the veteran of the 
elements of service connection.   

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if the claim 
for service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim for 
service connection for hypertension is being denied, no 
disability rating or effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

The Merits of the Claim - Service Connection for Hypertension

The veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran was diagnosed as having hypertension in 1991, and 
has a current diagnosis of hypertension as illustrated in VA 
treatment records dated in November 2003 and July 2004.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records fail to document complaints, 
treatment or a diagnosis of hypertension.  At the time of the 
veteran's examination performed in conjunction with his 
separation from service his blood pressure was recorded as 
132/78 sitting, 128/80 recumbent and 128/80 standing.  The 
examiner did not record a diagnosis of hypertension or 
indicate that these blood pressure readings were abnormal.

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of hypertension in the evidence of record 
is dated in April 1991, approximately 37 years after 
discharge from active military service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in evidence also indicates that 
the hypertension was not manifested to a compensable degree 
within one year after the veteran's separation from service.  
As such, service connection is not warranted under 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Even if there were an inservice diagnosis, service connection 
would not be warranted as there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Although the record reflects treatment for hypertension, none 
of the medical records provide an opinion as to the etiology 
of the hypertension.  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a December 2003 letter from the RO to 
him, but he has failed to do so.  Although the veteran, 
through his representative, argued in his June 2005 
submission that hypertension was caused by the presently non-
service-connected mental disorder, there is no competent 
medical evidence to substantiate this assertion, even if the 
mental disorder was presently service connected.  The mere 
allegation of such a connection by one untrained in medical 
matters is clearly insufficient to trigger further medical 
examination.  A claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in a letter of the need to submit medical evidence of 
a relationship between the current disability and an injury, 
disease or event in service.  While the veteran is of the 
opinion that his current hypertension is related to service, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

The veteran seeks service connection for a mental disorder 
and for bilateral hearing loss.  However, the veteran 
previously was denied service connection for hearing loss by 
rating decisions dated in May 1989 and June 1989.  The 
veteran initially appealed the decision but subsequently 
withdrew the appeal by a September 1996 letter.  As such, the 
decision has become final.  38 C.F.R. § 20.1103.  The veteran 
previously was denied service connection for a mental 
disorder by a May 2001 Board decision.  This decision is also 
final.  38 C.F.R. §§ 20.1100, 20.1104.  Therefore the 
submission of "new and material" evidence is necessary in 
order to reopen the claims.  

However, in Kent v. Nicholson, 20 Vet. App. 1 (2006), it was 
held that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. 

Although the veteran received a letter of notification dated 
in December 2003 which addressed the requirements of new and 
material evidence, it did not provide specific information 
concerning the elements which were previously found 
insufficient and as such did not comply with the holding in 
Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claims of service 
connection for hearing loss, last denied 
in a June 1989 rating decision; and 
service connection for a mental disorder, 
to include bipolar disorder, formerly 
claimed as a mental deficiency, primary 
passive aggressive personality structure 
with anxiety, last denied in a May 2001 
Board decision.  Apart from other 
requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
sought by the claimant.  In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The RO should take such additional 
development action as it deems proper 
with respect to the veteran's petition to 
reopen his claims, including the conduct 
of any other appropriate VA examinations, 
and following any applicable regulations 
and directives implementing the 
provisions of the VCAA as to its notice 
and development.  

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


